Title: To Benjamin Franklin from Stephen Sayre, 13 April 1779
From: Sayre, Stephen
To: Franklin, Benjamin


Sir.
Copenhagen 13th April 1779—
I am favour’d with your Excellencys Letter of 31 March, sent me by Messrs Hopes: for having been taken ill, I had advised them accordingly. I have been many days confined to my Rooms with the blind Piles; have suffer’d intolerably, but am now better— My Journey to & from Stockholm, travelling night & day, without rest, probably brought on the complaint—
As I am a correspondent of Messrs Hopes, I venture to state, as nearly as I can recollect, what pass’d, at a certain place.

Your Excy. may easily suppose that after the matters which pass’d at Berlin were become public, I was consider’d, & universally denominated, a Deputy of Congress, and tho I have on some Occasions been under the necessity of denying it, I was not believed—such an Idea predominates so forceably, that no circumstances can remove the Impression, except among my most confidential freinds. Therefore the question was never ask’d me. The  who was here at the Review last Summer took particular notice of me, having been pointed out to him as such. Being acquainted with some of his attendants, they told me, they knew it would please him to see me at S——. I was also inform’d that not long since that C—— had made some earnest applications to Spain, for the Island of Porto Rico. Baron N—— came on purpose from England to point out the mode of obtaining it &c &c &c &c. I had an Opportunity of an Audience with the K—— very soon after my arrival. I should have remark’d, that he had previously seen his whole C—— introduce themselves to my acquaintance (Ladies & Gentlemen) & saw it with most apparent pleasure. This was at an Assembly where the C—— always attend. I was order’d to wear a pinck colour’d Ribbon in my Hat, at the Masquerade—to answer a signal &c— I was consequently conducted into his  s Box, where I had a conference of about half an hour, alone—
His first address was preface’d with assurances of a most friendly disposition, not only to me personally, whose Character he said he well knew, but towards America in General—he was sensible how naturally both Countries might benefit by commerce &c &c. wish’d to bring forward such an Intercourse—desired me, in case I return’d soon there, to present his best Respects to the Congress who he loved & admired. He added, that in the present moment he saw himself critically situated as to England: for that he must inevitably make Reprisals if his Ships wire not instantly restored, tho’ at the same time he had urgent reasons for continuing at peace with all his Neibours.
After several other matters were touch’d upon, I mentioned my Information as to what had been attempted to gain Porto Rico: and suggested the possibility of its being obtain’d on a different principle. That if his  would make known such Inclination while the face of public Affairs was making rapid changes, particularly as to West India Possessions, either this, or some other Island, might probably, be thrown in the Scale of . He relish’d the Idea exceedingly—wish’d to know how I thought Congress could, agreeable to thier own Interests, aid such possession instead of making such Island their own. My reply was, that Congress wanted not possession, but the Trade of the Islands—that they would never extend dominion from the Continent— Trade was their only Object—Beside an Island protected by a neutral power—supply’d by neutral Ships—open, mutually & forever, as to navigation & Rules of Commerce, to both nations: would during war, be of infinite more advantage to America than if under their immediate Government. That I apprehended the Courts of Paris & Madrid, as well as Congress would studiously endeavour at obliging him, for many political Reasons: knowing the value of his friendship & Influence with Russia & this Kingdom &c &c— In short this Interview induced him to appoint an hour for me to attend his first Minister, next morning; of which he himself gave the Minister notice, to receive me only. After several long Conferences, the following points were settled as clearly desirable. 1t That it would be highly advantagious that the State should upon almost any Terms, gain possession of an Island of any dimensions. 2dlly. That great commercial benefits must soon be derived thro’ such Islands, as a Magazine of Commerce, for America, & a door by which their Herring Fishery, & many articles of Export must find a Market. And 3dly. That S——, would by such acquisition only stand on a footing with Denmark, & have a superiority as to many Articles of Export.
It was also agree’d, that if an Island could be obtain’d under any Terms, short of an open Rupture, it should be attempted.

I pointed out some steps to be pursued in the first Stages of the Business, leaving subsequent Matters to time & occasion— Having fix’d all things, as I apprehended, for a train of actual execution, it some how or other came into question whether the Treasurer, who is a man of business, should not be consulted. I made no great difficulty, as I knew little of his Character—he was accordingly call’d on—had a long detail—approved every thing—went farther than the prime Minister, for he proposed sending two Ships of the Line immediately, with a proper person &c. to Congress to try how far they would press the business. &c &c &c—
Extraordinary as it may seem: I never was call’d upon after this meeting or recd. the least intimation to wait longer there. But I understand this Minister has too little principle to do his Master’s Business without being paid for it—
I also understand, that the  has given him a very severe Rebuke for suffering me to leave S—— under such kind of impressions— The first Minister, must have been bias’d for the moment, but he was candid at first, & is so now— If thereafter any thing is done at this C—— let care be taken to avoid this man— His name begins with L.— I am sorry your Exy. did not give me your opinion as to Dominica which I mentioned— I could have convey’d it to the Minister from hence—Now I am going for Norway—shall probably embark from thence for St Croix or St Thomas, with liberty to stop at St Eustatia— I might from St Eustatia go up to Dominica & secure an Estate I own there. I request again Letters to the Governor for that reason, as I may expect more justice when well supported. If those Letters can be sent immediately to the care of Frederic De Coninck Esqr of this City, they will reach me before I can sail— I have some offers of Business in the West Indies: yet I think I am hardly used to be under the necessity of accepting them: because I know I merit more attention. I did not hesitate a moment to accept any thing offer’d from America— I shut the door as to England against myself in full confidence of being supported— Pray do me the favour to mention me, once more to Congress— I hope to be with them in some few months— I know your name will do me most essential Service, & strengthen my freinds there—
It is evident from the above rough, undigested account of things that all the civilities I recd at S—— were because I was supposed employ’d by Congress. I trust I have not abused the Character—nor have I assumed it—had the question been put to me, I assure you, I would have acknowledged myself a private man, as I am, let consequences have been what they might.
I am, & ever shall be, with great respect your Excellency’s most obedient Humble Servant
Stephen Sayre
 
Notation: Steven Sayre April 13. 79.—
